                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                             BUTTE DIVISION

  KEVIN WASHINGTON
                                                    CV 20-2-BU-BMM-KLD
                       Plaintiff,                   (Lead Case)
                                                    CV 20-3-BU-BMM-KLD
  vs.                                               (Consolidated Case)

  MATTHEW BRENT GOETTSCHE.,
                                                     ORDER
                       Defendant.

        Plaintiff Kevin Washington and Defendant Matthew Brent Goettsche have

filed a Joint Stipulation to Stay All Deadlines and Proceedings. (Doc. 42.) The

reason for their request is that the parties are currently engaged in settlement

discussions. Good cause appearing,

        IT IS HEREBY ORDERED that all deadlines and proceedings in the above-

captioned cases are STAYED until April 22, 2020.

        IT IS FURTHER ORDERED that a telephonic status conference is

scheduled for April 23, 2020, at 2:00 p.m. All counsel shall call 1-877-336-1839 at

the designated time to participate in the scheduling conference. When prompted,

enter the access code 7360693 followed by #.

        DATED this 3rd day of March, 2020.

                                               ______________________________
                                               Kathleen L. DeSoto
                                               United States Magistrate Judge

                                           1
